Citation Nr: 1506385	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  11-09 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to September 1971.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office in White River Junction, Vermont that denied service connection for anxiety and depression.

The case was remanded by Board decision in April 2013.

The Veteran was afforded a videoconference hearing in August 2013 before the undersigned Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  It is located in the Virtual VA electronic folder.

The case was further remanded by Board decision in July 2014. 

The Veteran's claims file has been converted to Virtual VA and Veterans Benefits Management System (VBMS) electronic files.


FINDINGS OF FACT

1.  The appellant was discharged from service on the basis of a personality disorder.

2.  A personality disorder is not a disability for VA compensation purposes.

3.  The appellant does not have posttraumatic stress disorder (PTSD).
 
4.  An acquired psychiatric disorder, to include adjustment disorder, anxiety, depression and major depressive disorder, was not diagnosed until many years after discharge from active duty. 

5.  There is no competent evidence of a nexus between any diagnosed acquired psychiatric disorder and the Veteran's active military service.


CONCLUSIONS OF LAW

An acquired psychiatric disorder, to include anxiety, depression, PTSD and major depressive disorder, etc., was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran presented testimony on personal hearing in August 2013 to the effect that he suffered a great deal of abuse from authority figures and other service members and now has chronic anxiety and depression as a result thereof for which service connection should be granted.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  There is no issue as to providing an appropriate application form or the completeness of the application. VA notified the Veteran in March and July 2009 of the information and evidence needed to substantiate and complete the claim, to include notice of what part of the evidence was to be provided by the claimant, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include providing a VA compensation examination.  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claim of entitlement to service connection for an acquired psychiatric disorder, including anxiety and depression, is ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection, there must be evidence of an etiological relationship between a current disability and service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2014); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Personality disorders are not diseases or injuries within the meaning of applicable legislation for compensation.  38 C.F.R. § 3.303(c).

Factual Background

The Veteran's service treatment records reflect that his psychiatric status was evaluated as normal on pre-induction examination in April 1970.  In July 1971, he was seen in psychiatric consultation accompanied by a memorandum to the effect that he demonstrated immature behavior, lack of motivation, and a past record for which discharge from service was warranted.  The Veteran presented a long and rambling account of his life before service in which he appeared to attribute his current behavior to a dysfunctional family unit.  He was currently serving a sentence in the correctional facility.

It was recorded that on mental status evaluation, the Veteran revealed extreme confusion as to what his goals in life were and seemed to lack a good deal of insight as to the core cause of his problems.  He was observed to display clear suspiciousness that bordered on paranoid tendencies.  The examiner stated, however, that there was no sign of psychosis in spite of his turbulent life history, sociopathic behavior and vapidity of object relations.  It was found that he was clearly suffering from some type of schizophrenic condition that prevented him from adjusting to service with any degree of competence and demonstrable ability at that time.  The examiner related that the Veteran did not exhibit low intelligence but might be retarded on an emotional basis.  It was determined that he illustrated more of a series of characterological problems that could be summed up as an intense inability to tolerate authority and follow rules of any kind associated with a desire to control people by psychopathic behavior.  It was felt that the appellant might be best dealt with by discharging him under the characterization of passive dependent personality and finding him unsuitable for further duty in the military.  The examiner added that it was clear that treatment of his symptoms in the current setting was impossible.  A diagnosis of passive dependent personality was rendered.  A discharge on the basis of unsuitability for a diagnosed character disorder was recommended.  

Further summary in this regard noted that the Veteran had a significant personality disorder but was responsible for his behavior.  It was noted that he had a longstanding and duly diagnosed character and behavior disorder that did not require or would benefit from psychiatric treatment, including hospitalization.  The disorder was found to be of such severity that it rendered him incapable of serving adequately in the military.  It was reported that he had made a poor adjustment to the demands of military service and that malperformance persisted in spite of a reasonable attempt by the Command to assist him in correcting his deficiencies through leadership, nonmedical counseling, and disciplinary action when appropriate.  It was recommended that he be processed by his local command for an administrative discharge by reason of unsuitability without recourse to further psychiatric evaluation, consultation, hospitalization or Medical Board.

Post service, in July 1978, the Veteran was admitted on an emergency basis to Rutland Hospital following self-inflicted lacerations.  He stated that this was precipitated by violent anger and hurt feelings because his girlfriend of three years had left him.  History and background indicated that he was regarded as the 'wild one' of his family.  It was reported that the appellant had been drinking heavily until two years before and had also taken all kinds of drugs including intravenous speed.  He indicated that he was currently drug free and had been tapering off alcohol.  The final diagnoses were adjustment reaction of adult life and bilateral wrist lacerations.  

VA clinical records dating from 1999 through 2010 reflect that the Veteran was primarily seen for symptoms that included alcohol dependence for which he underwent detoxification on several occasions over the years.  In October 1999, it was recorded that he presented with a somewhat complex picture that included chief symptoms of depression and suicidal ideation.  The initial diagnoses included potential alcohol effects versus major depressive episode versus secondary medical problems, but that it was clear he exhibited alcohol dependence.  It was felt that his depressive symptoms were increased by his drinking and that there was considerable evidence for Axis II pathology, most notably, anti-social behavior.  Major depressive disorder was seriously entertained in light of his reported acute decompensation, although he presented with few clear neuro-vegetative symptoms.

Social history was provided to the effect that the appellant had average school performance, but severe behavioral problems with truancy, fighting and problems with authority for which he was thrown out of school in the 12th grade.  It was reported that he entered the Navy but could not follow orders and was eventually dismissed due to conduct problems.  The Veteran stated that he worked at many jobs during the next 30 years, most recently as a truck driver for several years, had been married for 26 years, but had a divorce pending.  A life-long history of arrests was reported, primarily due to fighting, driving under the influence or drug charges.  He estimated that he had been in jail 20 times, the longest of which was one year on drug charges.  The appellant stated that he began heavy alcohol use in his late teens that continued to the present and started using drugs after service, including daily use of heroin, cocaine and amphetamines, especially in the l970s.  The Veteran related that by the 1980s, he had discontinued much of his drug use because he did not want his children to see it, and had only used rarely since that time.  He denied active legal problems.  Following evaluation, the diagnoses were alcohol dependence on Axis I and rule out anti-social personality disorder on Axis II.  

In December 2003, the Veteran was admitted with worsening mood and suicidal ideation.  He described himself as being an out-of-control drinker most of' his life - since his late teens - and stated that he could rarely control how much he drank once he started drinking.  He said that his drinking often led to trouble, including fights, legal difficulties, and arguments with family and friends.  The discharge diagnoses were alcohol dependence, alcohol withdrawal and rule out mood disorder, not otherwise specified, on Axis I.

VA outpatient records reflect that a diagnosis of stress disorder, post traumatic, appears in the Veteran's problem list in April 2007.  A PTSD screen was negative in November 2007.  A substance abuse progress note in January 2009 detailed history and personal information that included the appellant's admission that he had begun drinking at about age 14 and drank more heavily than most of his peers until he got married.  He related had been drinking more heavily since his divorce and had gotten up to 1/2 gallon of hard alcohol per day for a week around Christmas.  He stated that he had recently stopped drinking three weeks before motivated by a desire to participate in his daughter and grandson's lives.  He was reported to have stated that he had no prior history of any sober period, no prior history of treatment of any sort, had not participated in Alcoholics Anonymous and no prior psychiatric history.  He reportedly denied any current or past drug use.  The Veteran admitted to having seen a psychiatrist as a child.  A notation of PTSD is recorded on another date in January 2009.  In April 2010, he related that he first obtained treatment for depression around 2000, and his mother convinced him to admit himself to the psychiatric unit.

The Veteran was afforded a VA examination for PTSD purposes in September 2010.  The examiner noted that the record was reviewed.  An extensive and comprehensive background, social and clinical history was reviewed.  Following examination, an Axis I diagnosis of alcohol abuse was rendered with an Axis II diagnosis of antisocial personality disorder.  The examiner commented that the Veteran denied any stressors during his military career, other than finding that his life was not very pleasant when in the brigade.  It was noted that he was uncomfortable seeing the way others were treated there as well.  The examiner found that the criteria for antisocial personality were met as demonstrated by a pervasive pattern of disregard for and violation of the rights of others as indicated by impulsivity or failure to plan ahead, repeated physical fights or assaults and consistent irresponsibility.  It was added that the behavior problems at the time were consistent with a lifelong pattern of conduct and antisocial activity.  The examiner opined that the appellant's diagnosis was not caused by or as a result of service.

Legal Analysis

As reported above, the Veteran's service medical records clearly demonstrate that he was administratively discharged from active duty for a longstanding character and behavior disorder that was determined to be of such severity that it rendered him unsuitable for further military duty.  Although reference to schizophrenic pathology was noted as contributing to his symptomatology at the time, it was clearly found that he had no psychosis.  The post-service medical evidence primarily records diagnoses of alcohol dependence on Axis I attributable to antisocial personality traits on Axis II, to include on VA examination in 2010.  The evidence thus reflects that the Veteran continued to display a personality disorder after service consistent with the diagnosis for which he was separated from active duty.  Congenital or developmental defects, to include personality disorders and mental deficiency, are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  This means that VA laws and regulations do not provide a basis for service connection of a personality or character disorder.  Consequently, there is no legal basis on which the Veteran's claim may be granted in this regard.  As the law and not the evidence is dispositive with respect to a personality disorder, the claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The record reflects that a diagnosis of PTSD was recorded in VA outpatient records dated between 2007 and 2009 despite an earlier negative PTSD screen.  However, there is no indication that this diagnosis was related to service or an in-service stressor.  The Board observes that on VA examination in September 2010 that was specifically conducted for PTSD purposes, the Veteran denied any significant stressor and no diagnosis of PTSD was rendered.  The evidence thus demonstrates that PTSD is not diagnosed in accordance with 38 C.F.R. § 4.125 or 38 C.F.R. § 3.304(f) as referenced above.  The Board concludes that there is no reliable and/or probative evidence indicating that the Veteran has PTSD.  Moreover, the record does not reflect that the appellant claims that he has PTSD.  As such, the preponderance of the evidence is against the claim in this regard and service connection for PTSD related to service must be denied. See 38 U.S.C.A. § 5107(b).

The record reflects that the Veteran has been treated and accorded several psychiatric diagnoses since service, including a suicide gesture leading to an assessment of adjustment reaction in 1978, depression and major depressive disorder since 1999.  However, there is no objective evidence of an acquired psychiatric disorder during service, nor depression and/or major depressive disorder recorded until 1999, almost three decades after discharge from active duty.  In view of such, an acquired psychiatric disorder, claimed as anxiety and depression, may not be found to be of service onset.  Additionally, there is no showing of any psychosis within a year of separation from active duty and the presumption of service connection for such does not attach.  Therefore, service connection for an acquired psychiatric disorder, including anxiety and depression, is not warranted on a direct basis. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  .

Although the Veteran now claims to have anxiety or depression of service onset, there is no competent clinical evidence of a nexus between any current acquired psychiatric disorder and service.  The Board would point out that as a layperson without medical training and expertise, he is not competent to provide a probative opinion on a medical matter, such as the relationship between any current psychiatric disability and active service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Such evidence requires medical knowledge provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The appellant's opinion in this matter does not constitute competent evidence of the required nexus.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, and service connection for an acquired psychiatric disorder, claimed as anxiety and depression, must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but it is not for application in this case. Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, including anxiety and depression, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


